EXHIBIT 10.1
 FFE Transportation Services Inc.
Restated Wrap Plan
 
(Effective January 1, 2008)
 


 
                              ARTICLE I                                
 
PURPOSE OF THE PLAN
 
The Company sponsors and maintains a 401(k) Wrap Plan which was adopted and
effective prior to the effective date of Internal Revenue Code Section 409A.  By
action of its Board of Directors, the Company has approved and adopted this
Restated Wrap Plan effective January 1, 2008 (the “Plan”) which is intended to
comply, and shall be interpreted in a manner to comply in all respects with Code
Section 409A.  The Plan shall govern the terms and conditions under which
certain select management and highly compensated employees of the Participating
Employers covered under the Savings Plan for Employees of Frozen Food Express
Industries, Inc. (the "Savings Plan") may accumulate deferred compensation which
cannot be accumulated under the Savings Plan because of the limitations on
deferrals under Code Section 402(g) (the "Deferral Limit"), the limitations on
annual additions under Code Section 415 (the "415 Limit"), the limitations on
tax-qualified pension plan benefits under Code Section 401(a)(17) (the "Pay
Cap"), and because Savings Contributions and Employer Contributions have been
required to be returned under the Savings Plan because of the nondiscrimination
rules under Code Section 401(k)(3) ("ADP Restrictions") or 401(m)(2) ("ACP
Restrictions"), for all periods commencing as of January 1, 2008.
 
This Plan is intended to be "a plan which is unfunded and maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees" within the meaning
of Sections 201(2) and 301(a)(3) of the Employee Retirement Income Security Act
of 1974 ("ERISA") and shall be interpreted and administered in a manner
consistent with that intent.
 
ARTICLE II
 
DEFINITIONS
 
2.1  
ACCOUNT means those separate accounts established and maintained under the Plan
in the name of each Participant as required pursuant to the provisions of
Article VII.

 
2.2  
ADP RESTRICTIONS AND ACP RESTRICTIONS means the nondiscrimination rules under
Code Sections 401(k)(3) and 401(m)(2).

 
2.3  
AFFILIATE means any company which is included within a "controlled group of
corporations" as determined under Code Section 1563 (without regard to
subsections (a)(4) and (e)(3)(C) of such Section 1563) and Code Section
409(l)(4), with the Company.

 
2.4  
BENEFICIARY means a Participant's beneficiary or beneficiaries identified under
the Savings Plan.

 
2.5  
BOARD means the Board of Directors of FFE Transportation Services, Inc.

 
2.6  
BONUS means the bonus paid on either a monthly, quarterly or annual basis by a
Participating Employer to an Eligible Employee, but shall not include any
Performance Bonus.

 
2.7  
CODE means the Internal Revenue Code of 1986 and the regulations thereunder, as
amended from time to time.

 
2.8  
COMMITTEE means the Committee appointed by the Board to administer the Plan.

 
2.9  
COMPANY means FFE Transportation Services, Inc., or any company which is a
successor as a result of merger, consolidation, liquidation, transfer of assets,
or other reorganization.

 
2.10  
COMPANY STOCK means the presently authorized common stock, $ 1.50 par value, of
Frozen Food Express Industries, Inc.

 

--------------------------------------------------------------------------------


2.11  
COMPENSATION means "Compensation" as that term is defined in the Savings Plan,
without regard to the Pay Cap.

 
2.12  
DEFERRAL LIMIT means the limitations on deferrals under Code Section 402(g).

 
2.13  
DISABILITY means the Participant:

 
(A)  
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or

 
(B)  
is, by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of the Company.

 
2.14  
EARLY RETIREMENT means Termination of Employment following attainment of age 55
with ten (10) Years of Service (as determined in accordance with the provisions
of the Savings Plan).

 
2.15  
EFFECTIVE DATE means January 1, 2008.

 
2.16  
ELIGIBLE EMPLOYEE means, for any Plan Year (or applicable portion thereof), a
person employed by a Participating Employer who (i) is determined by the
Committee to be a member of a select group of management or highly compensated
employees, (ii) who is designated by the Committee to be eligible under the
Plan, and (iii) who is a participant in the Savings Plan.  The Committee shall
notify those individuals, if any, who will be Eligible Employees prior to the
Plan Year in which they will become Eligible Employees.  If the Committee
determines that an employee first becomes an Eligible Employee during a Plan
Year, the Committee shall notify such employee of its determination and of the
date during the Plan Year on which the employee shall first become an Eligible
Employee.

 
2.17  
EMPLOYER CONTRIBUTION means those contributions by the Participating Employers
to the Savings Plan for a Plan Year on account of the Savings Contributions made
during that Plan Year by the participants in the Savings Plan.

 
2.18  
ENTRANCE DATE means the "Entrance Date" as that term is defined in the Savings
Plan.

 
2.19  
EXCESS CONTRIBUTION means those contributions by Participating Employers to the
Savings Plan for a Plan Year that are in excess of the 415 Limit.

 
2.20  
415 LIMIT means the limitations on annual additions under Code Section 415.

 
2.21  
LEAVE OF ABSENCE means military leave, sick leave, or other bona fide leave of
absence if the period of such leave does not exceed six months, or if longer, so
long as the Participant retains a right to reemployment with the Company under
an applicable statute or by contract. For purposes of this Section 2.21, a leave
of absence constitutes a bona fide Leave of Absence only if there is a
reasonable expectation that the Participant will return to perform services for
the Company. If the period of a Leave of Absence exceeds six months and the
Participant does not retain a right to reemployment under an applicable statute
or by contract, the employment relationship is deemed to terminate on the first
date immediately following the expiration of said six-month period.
Notwithstanding the foregoing, where a Leave of Absence is due to any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
months, where such impairment causes the Participant to be unable to perform the
duties of his or her position of employment or any substantially similar
position of employment, a 29-month period of absence may be substituted for such
six-month period.

 
2.22  
NONQUALIFIED EMPLOYER MATCHING CONTRIBUTION means an amount contributed by the
Participating Employers, pursuant to the provisions of Article V, on account of
the Participant's Nonqualified Savings Contribution.

 
2.23  
NONQUALIFIED EMPLOYER DISCRETIONARY CONTRIBUTION means an amount contributed by
a Participating Employer pursuant to the provisions of Article VI.

 
2.24  
NONQUALIFIED EXCESS CONTRIBUTIONS means an amount contributed by a Participating
Employer, pursuant to the provisions of Article VI, in an amount equal to the
Excess Contributions made to a Participant's account in the Savings Plan.

 
2.25  
NONQUALIFIED SAVINGS CONTRIBUTION means Compensation that is due to be earned
and which would otherwise be paid to the Participant, which the Participant
elects to defer under the Plan, determined without regard to the Deferral Limit,
the 415 Limit, the Pay Cap or the ADP Restrictions under the Savings Plan, and
which is contributed on behalf of each Participant by the Participating
Employers pursuant to the provisions of Article IV.

 

--------------------------------------------------------------------------------


2.26  
PARTICIPANT means any person so designated in accordance with the provisions of
Article III, including, where appropriate according to the context of the Plan,
any former employee who is or may become (or whose Beneficiaries may become)
eligible to receive a benefit under the Plan.

 
2.27  
PARTICIPANT ENROLLMENT AND ELECTION FORM means the form on which a Participant
elects to defer Compensation hereunder and on which the Participant makes
certain other designations as required thereon.

 
2.28  
PARTICIPATING EMPLOYER means the Company and any Affiliate that adopts the Plan.

 
2.29  
PAY CAP means the limitations on compensation considered in tax-qualified
pension plans under Code Section 401(a)(17).

 
2.30  
PERFORMANCE BONUS mean a Participant’s annual bonus under the 2006 Management
Incentive Bonus Plan that qualifies as performance-based compensation as
determined under Code Section 409A.

 
2.31  
PLAN means this FFE Transportation Services, Inc. Restated Wrap Plan (Effective
January 1, 2008).

 
2.32  
PLAN YEAR means the "Plan Year" as that term is defined in the Savings Plan.

 
2.33  
RETIREMENT means Termination of Employment after attainment of age 65, as
determined in accordance with the provisions of the Savings Plan.

 
2.34  
SAVINGS CONTRIBUTION means those contributions by the Company to the Savings
Plan for a Plan Year on behalf of and on account of the qualified cash or
deferral elections within the meaning of Code Section 401(k) made by the
participants in the Savings Plan.

 
2.35  
SAVINGS PLAN means the Frozen Food Express Industries, Inc. 401(k) Savings Plan,
as amended from time to time.

 
2.36  
SPECIFIED EMPLOYEE means (i) an officer of an Employer earning more than
$150,000 in any year, as adjusted from time to time in accordance with Internal
Revenue Service guidelines, (ii) a five per cent (5%) owner of a Participating
Employer, or (iii) a one percent (1%) owner of a Participating Employer having
Compensation from the Participating Employer of more than $150,000 in any year,
all as determined in accordance with Sections 409A and 416(i) of the Code and
applicable Treasury Regulations issued thereunder.

 
2.37  
TERMINATION OF EMPLOYMENT means a termination of an Participant’s employment
with the Company in accordance with the Company’s policies and procedures which
is not a Leave of Absence; provided, however, that the Company and the
Participant reasonably anticipate that no further services will be performed
after the termination date or that the level of bona fide services the
Participant will perform after such date (whether as an employee or as an
independent contractor) would permanently decrease to no more than twenty
percent (20%) of the average level of bona fide services performed (whether as
an employee or an independent contractor) over the immediately preceding
36-month period (or the full period of services to the Company if the
Participant has been providing services to the Company for less than 36 months).

 
2.38  
TRANSFER DATE means the date on which amounts credited to each Participant's
Account for the Plan Year are transferred to the Savings Plan.

 
2.39  
TRUST (or TRUST FUND):  The trust established by the Company with Delaware
Charter Guarantee & Trust Company, dba the Principal Trust Company, maintained
in accordance with the terms of the trust agreement, as from time to time
amended.

 
2.40  
TRUSTEE:  The corporation appointed by the Board of Directors of the Company to
administer the Trust from time to time, currently Delaware Charter Guarantee &
Trust Company, dba the Principal Trust Company.

 
2.41  
VALUATION DATE means each business day.

 

--------------------------------------------------------------------------------


ARTICLE III
 
ELIGIBILITY AND PARTICIPATION
 
3.1  
REQUIREMENTS.  Every Eligible Employee who is a Participant in the Plan as of
the Effective Date shall continue to participate therein.  Every other Eligible
Employee shall be eligible to become a Participant on the first Entrance Date
occurring on or after the date on which he or she becomes an Eligible
Employee.  No individual shall become a Participant, however, if he or she is
not an Eligible Employee on the date his or her participation is to begin.

 
Participation in the Plan is voluntary.  Participants who become eligible prior
to January 1, 2008 shall execute a Participant Enrollment and Election Form no
later than December 31, 2007.  Participants who first become eligible to
participate in the Plan on or after January 1, 2008 shall execute a Participant
Enrollment and Election Form no later than thirty (30) days after the date they
first become eligible.  The terms of the election form shall set forth the
Participant’s Non-Qualified Savings Contribution as described in Section 4.1 and
shall require the Participant to make certain elections regarding the timing and
form of payment of his benefit under this Plan.  Except as provided in Section
11.1(D), the Participant’s elections regarding the timing and form of payment
shall be irrevocable.
 
3.2  
RE-EMPLOYMENT.  If a Participant whose employment with the Participating
Employers is terminated is subsequently re-employed, he or she may become a
Participant in the Plan in accordance with the provisions of Section 3.1 of this
Article.

 
3.3  
CHANGE OF EMPLOYMENT CATEGORY.  During any period in which a Participant remains
in the employ of a Participating Employer, but either ceases to be an Eligible
Employee or a participant in the Savings Plan, he or she shall not be eligible
to make additional Nonqualified Savings Contributions under the Plan.

 
ARTICLE IV
 
NONQUALIFIED SAVINGS CONTRIBUTIONS
 
4.1  
NONQUALIFIED SAVINGS ELECTIONS.  In accordance with rules established by the
Committee, a Participant may elect, within the thirty (30) day period prior to
the beginning of a calendar year, to make a Nonqualified Savings Contribution
with respect to the following Plan Year by use of a Participant Enrollment and
Election Form.  The terms of the election form shall provide that the
Participant agrees to accept a reduction in whole percentage amounts of either
(i) his Compensation, exclusive of any Bonus paid to the Participant (not to
exceed 20% of Compensation, excluding Bonuses), and/or (ii) his Bonus, if any,
from the Company (up to 100% of the Bonus).  In addition, a participant in the
Savings Plan who becomes a Participant during the Plan Year may elect, within
thirty (30) days after the date he or she became a Participant, to make a
Nonqualified Savings Contribution with respect to the remaining portion of the
Plan Year by use of a Participant Enrollment Form.  In addition, a Participant
may elect, no later than the date that is six (6) months before the end of the
fiscal year, to defer up to 100% of his Performance Bonus for such fiscal year
to the Plan (to the extent that the amount of such bonus that is earned for such
year remains substantially uncertain at the date of the election to defer it).

 
4.2  
PAYROLL DEDUCTIONS.  Nonqualified Savings Contributions shall be made through
payroll deductions.

 
4.3  
ADJUSTMENT OF PAYROLL DEDUCTIONS.  The Participant may change the amount of his
or her Nonqualified Savings Contribution by delivering to the Committee, prior
to the beginning of a calendar year, a new Participant Enrollment and Election
Form.  Any amendment or termination of a Participant Enrollment and Election
Form shall not be effective until January 1 following the calendar year in which
the amendment or termination election is both (i) executed by the Participant
and (ii) delivered to the Committee.  Once made, a Nonqualified Savings
Contribution payroll deduction election shall continue in force indefinitely,
until changed by the Participant on a subsequent Participant Enrollment and
Election Form.  The foregoing provisions shall not apply to elections to defer
Performance Bonuses in accordance with Section 4.1 hereof.

 
4.4  
TIMING OF CONTRIBUTION.  Nonqualified Savings Contributions shall be made at the
same time and in the same manner as Savings Contributions.

 
ARTICLE V
 
NONQUALIFIED EMPLOYER MATCHING CONTRIBUTIONS
 
5.1  
NONQUALIFIED EMPLOYER MATCHING CONTRIBUTION PERCENTAGE.  The Participating
Employers shall make a Nonqualified Employer Matching Contribution on behalf of
a Participant, and on account of the Participant's Nonqualified Savings
Contributions for a Plan Year, at the same rate as the Employer Contribution to
the Savings Plan for the Plan Year, taking into account the Pay Cap.

 

--------------------------------------------------------------------------------


5.2  
TIMING OF MATCH.  Nonqualified Employer Matching Contributions shall be made at
the same time and in the same manner as Employer Contributions to the Savings
Plan.

 
ARTICLE VI
 
NONQUALIFIED EMPLOYER DISCRETIONARY AND EXCESS CONTRIBUTIONS
 
6.1  
NONQUALIFIED EMPLOYER DISCRETIONARY CONTRIBUTION.  In its sole discretion, each
Participating Employer may make a Nonqualified Employer Discretionary
Contribution on behalf of each Participant, in an amount determined by the
Participating Employer in accordance with the following:

 
(A)  
A percentage of each Participant's Compensation for the Plan Year;  and/or

 
(B)  
A percentage of some or all of the Participant's Nonqualified Savings
Contribution for the Plan Year.

 
6.2  
NONQUALIFIED EXCESS CONTRIBUTION.  In its sole discretion, each Participating
Employer may make a Nonqualified Excess Contribution on behalf of each
Participant, in an amount equal to the Excess Contributions made to each
Participant's Savings Plan accounts.

 
6.3  
TIMING OF CONTRIBUTION.  The Nonqualified Employer Discretionary Contributions
and Nonqualified Excess Contributions shall be made as soon as administratively
feasible after declared by the Board of Directors of each Participating
Employer.

 
ARTICLE VII
 
PLAN ACCOUNTS
 
7.1  
ESTABLISHMENT OF ACCOUNTS; INVESTMENT FUNDS.  There shall be established and
maintained by the Committee separate Accounts in the name of each Participant,
as required and as described in this Article VII.  The Committee shall designate
a selection of investment funds, one of which shall be invested in Company
Stock.  Each Participant’s Accounts may be deemed to be invested in one or more
of such investment funds, in multiples of 1%.  The establishment of the
investment funds shall be solely for purposes of determining the income, gains
and losses to be subsequently credited to each Participant’s Accounts, and the
Company is under no obligation to acquire or provide any investment funds.  In
crediting the Participant’s Accounts with the Contributions set forth below, the
amount of the Contribution shall be divided by the fair market value of a share
of the investment fund as of the most recent Valuation Date, or in the case of
an investment in shares of Company Stock, divided by the value of a share of
Company Stock as of the close of the immediately preceding business day.

 
7.2  
NONQUALIFIED SAVINGS ACCOUNT.  The Committee shall establish an Account to which
are credited a Participant’s Nonqualified Savings Contributions.

 
7.3  
NONQUALIFIED EMPLOYER MATCHING CONTRIBUTION ACCOUNT.  The Committee shall
establish an Account to which are credited a Participant’s Nonqualified Employer
Matching Contributions.

 
7.4  
NONQUALIFIED EMPLOYER DISCRETIONARY CONTRIBUTION ACCOUNT.  The Committee shall
establish an Account to which are credited a Participant’s Nonqualified Employer
Discretionary Contributions.

 
7.5  
NONQUALIFIED EXCESS CONTRIBUTION ACCOUNT.  The Committee shall establish an
Account to which are credited a Participant's Nonqualified Excess Contributions.

 
ARTICLE VIII
 
TRANSFERS TO SAVINGS PLAN
 
8.1  
ACCOUNT TRANSFERS.  A transfer made pursuant to this Article shall not
constitute a Payment of Benefits, as that phrase is referenced in Article
XI.  As soon as administratively feasible after the end of a Plan Year, but in
no event later than 2 1/2 months following the end of that Plan Year, the
Committee shall transfer to the Savings Plan:

 
(A)  
The Nonqualified Savings Contributions credited to each Participant's
Nonqualified Savings Contribution Account for that Plan Year (inclusive of
earnings);  and

 
(B)  
The Nonqualified Employer Matching Contributions credited to each Participant's
Nonqualified Employer Matching Contribution Account for that Plan Year
(inclusive of earnings).

 

--------------------------------------------------------------------------------


Notwithstanding the above, the amounts so transferred shall be adjusted so that
in no event shall an amount be transferred that would cause the Savings Plan to
exceed the Deferral Limit, the 415 Limit, the Pay Cap, the ADP Restrictions or
the ACP Restrictions under the Savings Plan.  Further, and notwithstanding the
above, it is intended that all transfers pursuant to this Article shall satisfy
the requirements of the final Treasury Regulations under Section 409A of the
Code, and shall not constitute a prohibited acceleration of payments under a
non-qualified deferred compensation plan.  Therefore, such transfers shall not
otherwise result in a change in the time or form of a payment under this Plan,
the change in the amounts deferred under this Plan shall not exceed the change
in the amounts deferred as a result of the transfer under the Company’s Savings
Plan.
 
8.2  
FREQUENCY OF TRANSFERS.  In its sole discretion, the Committee may make multiple
transfers under Section 8.1 during a Plan Year.

 
8.3  
RESTRICTION.  No transfer shall occur under Section 8.1 unless the terms of the
Savings Plan specifically provide that such transfers will be accepted.

 
8.4  
NON-TRANSFERABILITY.  Except as expressly provided in this Article VIII, the
Company Stock and/or any rights or benefits under the Plan may not be
transferred, assigned, pledged or hypothecated in any manner, by operation of
law or otherwise, other than by will or by the laws of descent and distribution,
and shall not be subject to execution, attachment or similar process.

 
ARTICLE IX
 
ALLOCATION OF FUNDS
 
9.1  
ALLOCATIONS OF CONTRIBUTIONS.  Each Participant's Account shall be credited with
Nonqualified Savings Contributions and Nonqualified Employer Matching
Contributions in accordance with the allocation provisions of the Savings
Plan.  Nonqualified Employer Matching Contributions shall only be allocated to
those Eligible Employees who meet the requirements of receiving an allocation of
Employer Contributions under the Savings Plan.  As of the last day of each Plan
year, each Participant's Account shall be credited with Nonqualified Employer
Discretionary Contributions and Nonqualified Excess Contributions in accordance
with the allocation method specified by the Participating Employer in accordance
with Article VI of the Plan.  Nonqualified Employer Discretionary Contributions
shall only be allocated to those Eligible Employees who are employed on the last
business day of the Plan year, and each Eligible Employee who would have been an
Eligible Employee on such day but for his death, Disability, Early Retirement,
or Retirement during such year.

 
9.2  
ALLOCATION OF EARNINGS OR LOSSES ON ACCOUNTS.  Each Participant’s Account shall
be deemed invested in the investment funds or Company Stock, as elected by the
Participant in accordance with Section 7.1 of the Plan.  Accounts which are
deemed invested in investment funds shall, as a bookkeeping entry, be credited
or debited with the increase or decrease in the value of such fund as of each
Valuation Date.  Accounts which are invested in Company Stock shall, as a
bookkeeping entry, be credited or debited with the increase or decrease in the
price of a share of common stock of Frozen Food Express Industries, Inc. as
quoted on the Nasdaq stock market Global Select Market as of each business
day.  The Committee shall have discretion to establish reasonable administrative
procedures and allocation rules as it deems necessary to maintain the records of
each Participant’s Accounts.

 
9.3  
ADJUSTMENTS TO NUMBER OF SHARES OF COMPANY STOCK.  If Frozen Food Express
Industries, Inc. shall (i) declare a dividend or make a distribution on its
outstanding shares of common stock in additional shares of stock,  (ii)
subdivide or reclassify the outstanding shares of stock into a greater number of
shares of stock, or (iii) combine or reclassify the outstanding shares of stock
into a lesser number of shares of stock, then the number of a Participant’s
shares of Company Stock shall be adjusted immediately after the record date for
such dividend or distribution or the effective date of such subdivision,
combination or reclassification, so that such number is increased or decreased
as appropriate, in the sole discretion of the Committee, to reflect such event.

 
9.4  
ACCOUNTING FOR DISTRIBUTIONS.    As of the date of any distribution under the
Plan to a Participant or his or her Beneficiary or Beneficiaries, such
distribution shall be charged to the applicable Participant’s Account.  The
Participant’s Account is valued based upon the investment funds’ or Company
Stock’s most recent valuation as determined in accordance with this Article IX.

 
9.5  
NOT USED.

 
9.6  
FUNDING OF OBLIGATIONS.   The Company may elect to transfer assets to the Trust,
the provisions of which require the use of the Trust's assets to satisfy claims
of its general unsecured creditors in the event of the Company’s
insolvency.  The assets of the Trust shall not be deemed to be assets of this
Plan.

 

--------------------------------------------------------------------------------


ARTICLE X
 
VESTING
 
10.1  
NONQUALIFIED SAVINGS CONTRIBUTIONS AND NONQUALIFIED EXCESS CONTRIBUTIONS.  A
Participant shall always be one hundred percent (100%) vested in amounts
credited to his or her Nonqualified Savings Contribution Account and
Nonqualified Excess Contribution Account.

 
10.2  
NONQUALIFIED EMPLOYER MATCHING CONTRIBUTIONS.  A Participant shall always have
the same vesting percentage in his or her Nonqualified Employer Matching
Contribution Account as he or she has in his or her Employer Contribution
Account under the Savings Plan.  A Participant's Nonqualified Employer Matching
Contribution Account shall be one hundred percent (100%) vested immediately
prior to a Change of Control (as defined in Section 11.3) of Frozen Food Express
Industries, Inc.

 
10.3  
NONQUALIFIED EMPLOYER DISCRETIONARY CONTRIBUTIONS.  A Participant shall always
have the same vesting percentage in his or her Nonqualified Employer
Discretionary Contribution Account as he or she has in his or her Employer
Contribution Account under the Savings Plan.  A Participant's Nonqualified
Employer Discretionary Contribution Account shall be one hundred percent (100%)
vested immediately prior to a Change of Control (as defined in Section 11.3) of
Frozen Food Express Industries, Inc.

 
ARTICLE XI
 
PAYMENT OF BENEFITS
 
11.1  
PAYMENT OF BENEFITS.  The terms of the Participant Enrollment and Election Form
shall require the Participant to elect the time and form of payment of his
benefit under this Plan.  Except as provided in Section 11.1(D), the
Participant’s elections regarding the time and form of payment shall be
irrevocable.

 
(A)  
TIME OF PAYMENT.  The benefit payable under this Plan shall be distributed upon
the occurrence of such event as the Participant has elected from the following
alternatives (the "Distribution Date(s)"):

 
(i)  
One (1) or more specified dates in the future;

 
(ii)  
The Participant's attainment of a specified age(s);  or

 
(iii)  
The Participant's Termination of Employment.

 
Notwithstanding the above, the Participant's benefit shall be payable upon the
death of the Participant.  Any death benefit payable under the Plan shall be
payable to the Participant’s Beneficiary.  If the Participant elects more than
one Distribution Date, he or she will also be required to designate the
percentage of his Account balance that shall be distributed on each Distribution
Date.
 
(B)  
PAYMENTS UPON TERMINATION OF EMPLOYMENT OF SPECIFIED EMPLOYEES.Notwithstanding
any other provision of the Plan to the contrary, if a payment is made upon
Termination of Employment (not by reason of death) of a Participant who is a
Specified Employee (as defined in Code Section 409A(a)(2)(B)(i)) on the date of
termination, such Participant’s distribution may not commence earlier than six
(6) months and one (1) day following the date of his or her Termination of
Employment (or upon his death). If it is determined that compliance with Section
409A of the Code necessitates distribution on a date certain, such distribution
shall be made, or begin to be made, on the date that is the first business day
after the six-month period commencing on the date of Termination of
Employment.  The provisions of this Section 11.1(B) shall apply only if any of
the Company’s outstanding stock is publicly traded on an established securities
market upon the date of Termination of Employment.

 
(C)  
FORM OF PAYMENT.  Payment of the nonforfeitable portion of the benefits credited
to each Participant's Account shall be made in such form as the Participant has
elected from among the following alternatives::

 
(i)  
In a lump sum;

 
(ii)  
In monthly, quarterly or annual periodic payments for a specified number of
years, not in excess of ten (10), where each payment shall be a fraction of the
Participant's Account balances as of the Valuation Date immediately prior to the
date each payment is to be made, and where such fraction for each payment shall
be one (1) divided by the number of payments remaining (including the current
payment), and in which event the unpaid balance shall continue to be adjusted
until it is distributed in full;  or

 

--------------------------------------------------------------------------------


(iii)  
In a combination of the methods specified in Sections 11.1(C)(i) and (ii);
provided, however, that a Participant may designate only one form of payment
upon the occurrence of death or a Distribution Date described in Section
11.1(A).

 
The payment of the benefit due under the Plan shall begin as soon as
administratively feasible, but in no event later than the sixtieth (60th) day
following the Participant's Distribution Date or death (subject to the
provisions of Section 11.1(B)).  Benefit payments shall be distributed in cash
(for accounts deemed invested in investment funds) and/or shares of Company
Stock (for accounts invested in Company Stock).
 
(D)  
SUBSEQUENT ELECTIONS REGARDING TIMING AND/OR FORM OF PAYMENT.  A Participant may
make a subsequent election regarding the timing and/or form of payment of his
benefit by completing a new Participant Enrollment and Election Form;  provided,
however, that a modification of a Participant’s previous election related to the
form of distribution of his or her benefit is ineffective unless all of the
following requirements are satisfied:

 
(i)  
Such modification may not be effective for at least twelve (12) months after the
date on which the modification is filed with the Committee;

 
(ii)  
Except in the case of modifications relating to distributions on account of
death or an unforeseeable emergency (as defined in Section 11.2), the
modification must provide that payment will not commence for at least five (5)
years from the date payment would otherwise have been made or commenced under
the Participant’s prior payment election; and

 
(iii)  
A modification related to distribution to be made at a specified time or under a
fixed schedule may not be made less than twelve (12) months prior to the date of
the first otherwise scheduled payment.

 
11.2  
HARDSHIP WITHDRAWALS.  A Participant may apply to the Committee to receive a
distribution from his Account (hereinafter called a "Hardship Withdrawal"),
which the Committee may approve in its sole discretion if it determines that the
Participant has an unforeseeable emergency as hereinafter defined.  No Hardship
Withdrawal shall be in an amount greater than the lesser of (i) the amount
needed to satisfy such emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, and (ii) the balance of the
Participant's Account on the date of such Hardship Withdrawal.  An unforeseeable
emergency is defined as a severe financial hardship resulting from an illness or
accident of the Participant, the Participant’s spouse, or of a dependent (as
defined in Code Section 152(a)), loss of the Participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant. A distribution on
account of unforeseeable emergency may not be made to the extent that such
emergency is or may be relieved through reimbursement or compensation from
insurance or otherwise, or by liquidation of the Participant’s assets, to the
extent the liquidation of such assets would not cause severe financial
hardship.  Distributions because of unforeseeable emergency must be limited to
the amount reasonably necessary to satisfy the emergency need, which may include
amounts necessary to pay any federal, state or local income taxes or penalties
reasonably anticipated from the distribution.

 
11.3  
PAYMENT UPON CHANGE OF CONTROL.  Notwithstanding any other provision of this
Plan, a Participant's Account shall be distributed to the Participant in a cash
lump-sum within sixty (60) days after a Change of Control of Frozen Food Express
Industries, Inc.  "Change of Control" means, in accordance with Treasury
Regulation Section 1.409A-3(i)(5), the happening of any of the events described
in sub-sections (A) through (D) below:

 
(A)  
any one Person, or more than one Person acting as a group, acquires ownership of
stock of the Company that, together with stock held by such Person or group,
constitutes more than 50% of either the total fair market value or total voting
power of the stock of the Company; or

 
(B)  
any one Person, or more than one Person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such Person or Persons) ownership of stock of the Company
possessing 50% or more of the total voting power of the stock of the Company; or

 
(C)  
a majority of members of the Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election; or

 

--------------------------------------------------------------------------------


(D)  
any one Person, or more than one Person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such Person or Persons) assets from the Company that have a total
gross fair market value equal to more than 50% of all of the assets of the
Company immediately prior to such acquisition or acquisitions.

 
11.4  
LOANS.  No loans are permitted by the Plan.

 
11.5  
PAYMENT UPON TERMINATION OF THE PLAN.  If the Plan is terminated pursuant to the
provisions of Article XIV. hereof, the Committee shall cause the Employer to pay
to all Participants all of the vested amounts then standing to their credit, in
accordance with the applicable provisions of Article XIV.

 
ARTICLE XII
 
THE COMMITTEE
 
12.1  
COMMITTEE.  The Committee shall administer, construe, and interpret the Plan and
shall determine, subject to the provisions of the Plan in a manner consistent
with the administration of the Savings Plan, the Eligible Employees who become
Participants in the Plan from time to time and the amount, if any, due a
Participant (or his or her Beneficiary) under this Plan.  No member of the
Committee shall be liable for any act done or determination made in good
faith.  No member of the Committee who is a Participant in this Plan may vote on
matters affecting his or her personal benefit hereunder, but any such member
shall otherwise be fully entitled to act in matters arising out of or affecting
this Plan notwithstanding his or her participation herein.  In carrying out its
duties herein, the Committee shall have discretionary authority to exercise all
powers and to make all determinations, consistent with the terms of the Plan, in
all matters entrusted to it, and its determinations shall be given deference and
shall be final and binding on all interested parties.

 
ARTICLE XIII
 
ADMINISTRATION
 
13.1  
ADMINISTRATIVE AUTHORITY.  Except as otherwise specifically provided herein, the
Committee shall have the sole responsibility for and the sole control of the
operation and administration of the Plan, and shall have the power and authority
to take all actions and to make all decisions and interpretations which may be
necessary or appropriate in order to administer and operate the Plan Plan,
including, without limiting the generality of the foregoing, the power, duty,
and responsibility to:

 
(A)  
Resolve and determine all disputes or questions arising under the Plan,
including the power to determine the rights of Eligible Employees, Participants,
and Beneficiaries, and their respective benefits, and to remedy any ambiguities,
inconsistencies, or omissions in the Plan.

 
(B)  
Adopt such rules of procedure and regulations as in its opinion may be necessary
for the proper and efficient administration of the Plan and as are consistent
with the Plan.

 
(C)  
Implement the Plan in accordance with its terms and the rules and regulations
adopted as above.

 
(D)  
Make determinations with respect to the eligibility of any Eligible Employee as
a Participant and make determinations concerning the crediting and distribution
of Plan Accounts.

 
(E)  
Appoint any persons or firms, or otherwise act to secure specialized advice or
assistance, as it deems necessary or desirable in connection with the
administration and operation of the Plan, and the Committee shall be entitled to
rely conclusively upon, and shall be fully protected in any action or omission
taken by it in good faith reliance upon the advice or opinion of such firms or
persons.  The Committee shall have the power and authority to delegate from time
to time by written instrument all or any part of its duties, powers, or
responsibilities under the Plan, both ministerial and discretionary, as it deems
appropriate, to any person or committee, and in the same manner to revoke any
such delegation of duties, powers, or responsibilities.  Any action of such
person or committee in the exercise of such delegated duties, powers, or
responsibilities shall have the same force and effect for all purposes hereunder
as if such action had been taken by the Committee.  Further, the Committee may
authorize one or more persons to execute any certificate or document on behalf
of the Committee, in which event any person notified by the Committee of such
authorization shall be entitled to accept and;  conclusively rely upon any such
certificate or document executed by such person as representing action by the
Committee until such third person shall have been notified of the revocation of
such authority.

 

--------------------------------------------------------------------------------


13.2  
UNIFORMITY OF DISCRETIONARY ACTS.  Whenever in the administration or operation
of the Plan discretionary actions by the Committee are required or permitted,
such actions shall be consistently and uniformly applied to all persons
similarly situated, and no such action shall be taken which shall discriminate
in favor of any particular person or group of persons.

 
13.3  
LITIGATION.  Except as may be otherwise required by law, in any action judicial
proceeding affecting the Plan, no Participant or Beneficiary shall be entitled
to any notice or service of process, and any final judgment entered in such
action shall be binding on all persons interested in, or claiming under, the
Plan.

 
13.4  
PAYMENT OF ADMINISTRATION EXPENSES.  All expenses incurred in the administration
and operation of the Plan, including any taxes payable by the Participating
Employers in respect of the Plan,  shall be paid by the Participating Employers.

 
13.5  
CLAIMS PROCEDURE.

 
(A)  
NOTICE OF CLAIM.  Any Eligible Employee or beneficiary, or the duly authorized
representative of an Eligible Employee or beneficiary, may file with the
Committee a claim for a benefit hereunder.  Such a claim must be in writing on a
form provided by the Committee and must be delivered to the Committee, in person
or by mail, postage prepaid.  Within ninety (90) days after the receipt of such
a claim, the Committee shall send to the claimant, by mail, postage prepaid, a
notice of the granting or the denying, in whole or in part, of such claim,
unless special circumstances require an extension of time for processing the
claim.  In no event may the extension exceed ninety (90) days from the end of
the initial period.  If such an extension is necessary, the claimant will be
given a written notice to this effect prior to the expiration of the initial
ninety (90) day period.  The Committee shall have full discretion to deny or
grant a claim in whole or in part in accordance with the terms of the Plan.  If
notice of the denial of a claim is not furnished in accordance with this
Section, the claim shall be denied and the claimant shall be permitted to
exercise his or her right to review pursuant to Sections 13.5(c) and 13.5(d) of
the Plan, as applicable.

 
(B)  
ACTION ON CLAIM.  The Committee shall provide to every claimant who is denied a
claim for benefits a written notice setting forth, in a manner calculated to be
understood by the claimant:

 
(i)  
The specific reason or reasons for the denial;

 
(ii)  
A specific reference to the pertinent Plan provisions on which the denial is
based;

 
(iii)  
A description of any additional material or information necessary of the
claimant to perfect the claim and an explanation of why such material or
information is necessary;  and

 
(iv)  
An explanation of the Plan's claim review procedure.

 
(C)  
REVIEW OF DENIAL.  Within sixty (60) days after the receipt by a claimant of
written notification of the denial (in whole or in part) of a claim, the
claimant or the claimant's duly authorized representative, upon written
application to the Committee, delivered in person or by certified mail, postage
prepaid, may review pertinent documents and may submit to the Committee, in
writing, issues and comments concerning the claim.

 
(D)  
DECISION ON REVIEW.  Upon the Committee's receipt of a notice of a request for
review, the Committee shall make a prompt decision on the review and shall
communicate the decision on review in writing to the claimant.  The decision on
review shall be written in a manner calculated to be understood by the claimant
and shall include specific reasons for the decision and specific references to
the pertinent provisions on which the decision is based.  The decision on review
shall be made not later than sixty (60) days after the Committee's receipt of a
request for a review, unless special circumstances require an extension of time
for processing, in which case a decision shall be rendered not later than one
hundred twenty (120) days after receipt of the request for review.  If an
extension is necessary, the claimant shall be given written notice of the
extension by the Committee prior to the expiration of the initial sixty (60) day
period.  If notice of the decision on review is not furnished in accordance with
this Section, the claim shall be denied on review.

 
13.6  
LIABILITY OF COMMITTEE, INDEMNIFICATION.  To the extent permitted by law, the
Committee shall not be liable to any person for any action taken or omitted in
connection with the interpretation and administration of the Plan unless
attributable to his or her own bad faith or willful misconduct.

 
13.7  
EXPENSES.  The cost of the establishment of the Plan and its adoption by
Participating Employers, including but not limited to legal and accounting fees,
shall be borne by the Participating Employers.

 

--------------------------------------------------------------------------------


13.8  
TAXES.  All amounts payable hereunder shall be reduced by any and all Federal,
state, and local taxes imposed upon an Eligible Employee or his or her
beneficiary which are required to be paid or withheld by Participating
Employers.  The determination of Participating Employers regarding applicable
income and employment tax withholding requirements shall be final and binding on
the Eligible Employee.

 
13.9  
ATTORNEY'S FEES.  The Participating Employers shall pay the reasonable
attorney's fees incurred by any Eligible Employee in an action brought against a
Participating Employer to enforce such Eligible Employee's rights under the
Plan, provided that such fees shall only be payable in the event that the
Eligible Employee prevails in such action.

 
13.10  
PLAN STATUS.  This Plan is intended to be "a plan which is unfunded and
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees"
within the meaning of Sections 201(2) and 301(a)(3) of the Employee Retirement
Income Security Act of 1974 ("ERISA") and shall be interpreted and administered
in a manner consistent with that intent.  Participants have the status of
general unsecured creditors of the Company and the Plan constitutes a mere
promise by the Company to pay benefit payments in the future.  A participant's
right to benefit payments under the Plan are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of the participant or the participant's
beneficiary.

 
ARTICLE XIV
 
MISCELLANEOUS PROVISIONS
 
14.1  
GOVERNING LAW.  The Plan shall be governed by and construed in accordance with
the laws of the State of Texas, except to the extent that federal law preempts
its application.

 
14.2  
NO EMPLOYMENT GUARANTEE.  Nothing in the Plan shall be construed as an
employment contract or a guarantee of continued employment with a Participating
Employer.

 
14.3  
COUNTERPART EXECUTION.  The Plan may be executed by the Participating Employers
in multiple counterparts, each of which shall be deemed an original but all of
which together shall constitute but one and the same instrument.

 
14.4  
AMENDMENT;  TERMINATION.  The Board shall have the power and right from time to
time to modify or amend the Plan, provided that no such change may deprive a
Participant of the amounts allocated to his or her Account or be retroactive in
effect to the prejudice of any Participant, and no such amendment shall cause
the Plan to fail to comply with the provisions of Code Section 409A.  The Board
may terminate the Plan upon occurrence of any one of the following:

 
(A)  
Within twelve (12) months of the Company’s dissolution taxed under Section 331
of the Code or with the approval of a bankruptcy court pursuant to 11 U.S.C.
Section 503(b)(1)(A), provided that the amounts deferred under the Plan are
included in the Participants’ gross income in the latest of:

 
(i)  
The calendar year in which the Plan termination occurs;

 
(ii)  
The calendar year in which the amount is no longer subject to a substantial risk
of forfeiture; or

 
(iii)  
The first calendar year in which the payment is administratively practicable.

 
(B)  
Within the thirty (30) days preceding or the twelve (12) months following a
Change of Control;  provided that this paragraph will only apply to a payment if
all agreements, methods, programs, and other arrangements sponsored by the
Company immediately after the time of the Change of Control with respect to
which deferrals of compensation are treated as having been deferred under a
single plan under §1.409A-1(c)(2) are terminated and liquidated with respect to
each Participant that experienced the Change of Control, so that under the terms
of the termination and liquidation all such Participants are required to receive
all amounts of compensation deferred under the terminated agreements, methods,
programs, and other arrangements within twelve (12) months following the date
the Company irrevocably takes all necessary action to terminate and liquidate
the agreements, methods, programs, and other arrangements.

 
(C)  
At the discretion of the Company, provided that all of the following
requirements are satisfied:

 
(i)  
The termination and liquidation does not occur proximate to a downturn in the
Company’s financial health;

 

--------------------------------------------------------------------------------


(ii)  
All arrangements sponsored by the Company that would be aggregated with the Plan
under Section 1.409A-1(c) if the same Participant participated in all of the
arrangements are terminated;

 
(iii)  
No payments other than payments that would be payable under the terms of the
Plan if the termination had not occurred are made within twelve (12) months of
the date the Company takes all necessary action to irrevocably terminate and
liquidate the Plan and the other arrangements;

 
(iv)  
All payments are made within twenty-four (24) months of the date the Company
takes all necessary action to irrevocably terminate and liquidate the Plan and
the other arrangements; and

 
(v)  
The Company does not adopt a new arrangement that would be aggregated with any
terminated arrangement under Section 1.409A-1(c) if the same Participant
participated in both arrangements, at any time within three  (3) years following
the date the Company takes all necessary action to irrevocably terminate and
liquidate the Plan.

 
(D)  
Such other events and conditions as the Commissioner of Internal Revenue may
prescribe in generally applicable guidance published in the Internal Revenue
Bulletin.

 
14.5  
CODE SECTION 409A COMPLIANCE.  The Plan shall be administered in accordance with
the requirements of Code Section 409A and the regulatory guidance issued under
such provision.  The Company reserves the right to further amend the Plan to
whatever extent it deems necessary or appropriate to comply with Code Section
409A.

 
14.6  
ADOPTION BY PARTICIPATING EMPLOYERS.  Any Affiliate may, by resolution of its
board of directors, adopt the Plan for its Eligible Employees, and thereby, from
and after the effective date specified in such resolution, become a
Participating Employer.  It shall not be necessary for the Participating
Employer to execute the Plan.  The administrative powers and control of the
Company, as provided in the Plan, including the right of amendment and of
appointment and removal of the Committee, shall be the sole right of the Company
and shall not be diminished by reason of the participation of any Participating
Employer.  Any Participating Employer may withdraw from the Plan at any
time.  Separate records shall be kept as to each Participating Employer.

 
IN WITNESS WHEREOF, FFE TRANSPORTATION SERVICES, INC. has caused this Plan to be
executed by its duly appointed officers on this 23rd day of December, 2008, to
be effective January 1, 2008.

 
 
FFE TRANSPORTATION SERVICES, INC.
 
 
 
By:
 
/s/ Stoney M. Stubbs 
 
Print Name:
Stoney M. Stubbs
   
Date:
December 23, 2008
 

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 